Citation Nr: 0925279	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-28 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to December 
1957 and from November 1958 to November 1962.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

Historically, the Board notes that the Veteran was originally 
granted service connection for a back condition in an April 
2003 rating decision.  A 10 percent rating was assigned, 
effective August 15, 2001.  Thereafter, he filed the current 
claim for entitlement to an increased rating.  In the 
September 2005 rating decision on appeal, the RO reclassified 
the issue as degenerative disc disease and awarded a 100 
percent rating from February 15, 2005.  A 20 percent 
evaluation was assigned from March 15, 2005.  Then, in the 
August 2006 statement of the case, the rating was increased 
to 40 percent, effective March 15, 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbosacral 
spine is not manifested by unfavorable ankylosis or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
523505243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in June 2005, March 2006, and 
April 2006, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
will be obtained by VA.  The April 2006 letter advised the 
Veteran of the types of evidence to submit, such as 
statements from his doctor, statements from other individuals 
describing their observations, or his own statement 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In addition, the March and 
April 2006 letters advised the Veteran of the type of 
evidence needed to establish a disability rating, including 
evidence addressing the impact of his condition on employment 
and the severity and duration of his symptoms, and of the 
evidence the needed to establish an effective date.  Id.  The 
Veteran was provided with the rating criteria to establish 
disability ratings for his disability in the August 2006 
statement of the case.  

As the Vazquez and Dingess notice came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in 
August 2006, after proper VCAA notice was provided and after 
the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and examination reports.  Also of record and considered in 
connection with the appeal are written statements submitted 
by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In pertinent part Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on 
incapacitating episodes, with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent evaluation is 
warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The Veteran's service-connected degenerative disc disease of 
the lumbosacral spine is currently rated as 40 percent 
disabling under the general rating criteria.  In order to 
receive a higher rating based upon limitation of motion, 
unfavorable ankylosis must be shown.  However, because the 
Veteran retains some useful motion of the spine (at the May 
2006 VA examination he displayed flexion to 45 degrees with 
pain, extension to zero degrees, left lateral flexion to five 
degrees, right lateral flexion to seven degrees, and 
bilateral lateral rotation to zero degrees), and because he 
has never been diagnosed with ankylosis, a higher rating is 
not warranted on this basis.

Although the Veteran has a diagnosis of intervertebral disc 
syndrome, at no time during the period of this claim has the 
Veteran described having any incapacitating episodes 
warranting prescription bed rest by a physician, nor does the 
medical evidence show that such bed rest has ever been 
prescribed.  (Apart from the Veteran's hospitalization and 
recovery period, for which he was awarded a temporary total 
evaluation, there is no evidence of bed rest prescribed by a 
physician.)  Therefore, he cannot receive a higher rating 
based upon incapacitating episodes of intervertebral disc 
syndrome requiring bed rest prescribed by a physician and 
treatment by a physician, as defined by 38 C.F.R. § 4.71a.  

The Board has considered whether there is any other 
appropriate basis for granting a higher schedular rating for 
this disability but has found none.  In this regard, the 
Board notes that the Veteran has been awarded separate 
disability ratings for radiating pain to the lower 
extremities.  

Consequently, a higher rating for the Veteran's degenerative 
disc disease of the lumbosacral spine is not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for an increased rating, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

The Board has also considered whether the Veteran's back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine is denied.


REMAND

The Veteran has claimed entitlement to a TDIU.  Specifically, 
he claims that he cannot work because of the severity of his 
back disability.  In this regard, the Board notes that the 
Veteran indicated that he last worked in December 2004 as a 
contractor.  He indicated that he has been self employed in 
construction his whole life.  He also indicated that he 
attended one year of high school; thereafter, he earned a 
GED.  

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Disabilities resulting from a common etiology or a 
single accident will be considered as one disability.  38 
C.F.R. § 4.16(a)(1).

The Veteran is service-connected for three disabilities which 
have a common etiology, namely, degenerative disc disease of 
the lumbosacral spine, evaluated as 40 percent disabling, 
radiating pain to the right lower extremity, evaluated as 10 
percent disabling, and radiating pain to the left lower 
extremity, evaluated as 10 percent disabling.  The combined 
rating for his disabilities is 50 percent.  Therefore, the 
Veteran does not meet the minimum schedular requirement for 
TDIU.

With regard to whether the Veteran's service-connected 
disabilities render him unemployable, the medical evidence of 
record does not contain any medical opinion regarding the 
Veteran's employability.  Notably, a January 2002 VA medical 
record notes that the Veteran is a retired contractor, an 
avid outdoorsman, and that he is constantly busy with home 
repairs.  However, a November 2005 VA treatment record notes 
that the Veteran has severe restriction with daily 
activities, especially walking, due to his low back 
disability.  

The May 2006 VA examiner indicated that the Veteran was not 
employed and therefore did not assess the effect the 
Veteran's back disability has on occupational activities.  
However, the VA examiner noted that the Veteran's back 
disability prevents him from doing chores, shopping, 
exercise, sports, and recreation.  Traveling was noted to be 
severely affected, and feeding, bathing, dressing, toileting 
and grooming were noted to be mildly affected.  It was noted 
that the Veteran hires help for chores, his wife assists him 
with dressing, and he no longer drives.  Therefore, the Board 
has determined that a remand is necessary in order to obtain 
an opinion regarding the Veteran's unemployability.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain copies of all outstanding 
records of VA treatment for the service-
connected disabilities dating from June 
2006 to the present.

2.  Arrange for the Veteran to undergo a VA 
examination, by an appropriate physician.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All clinical findings 
should be reported in detail.  

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether-without regard to any 
nonservice-connected disability or the 
Veteran's age-it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected disabilities (specifically, 
degenerative disc disease of the 
lumbosacral spine, radiating pain to the 
right lower extremity, and radiating pain 
to the left lower extremity), either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


